DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 16, there is lack of antecedent basis for “the feed plunger”.  
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 37 there is lack of antecedent basis for “the liquid lines”. It is unclear if liquid 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-18, 20, 22, 23, 31 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Click et al. (US 2014/0269147).  Regarding claim 1, Click discloses a device comprising a cartridge having a cylindrical interior (16), wherein the interior is closed on the front side except for a delivery opening (18); wherein a delivery plunger (38), which is pushable in the direction of the delivery opening, is arranged in the interior of the cartridge and wherein cement powder (22) is arranged in the interior of the cartridge, between the delivery opening and the delivery plunger, the delivery plunger configured to expel bone cement paste from the device when pushed towards the delivery opening; wherein a closure means (34) is arranged on the front side, facing the delivery opening, of the delivery plunger, which closure means closes the delivery opening when the delivery plunger is pressed against the front side of the interior of the cartridge; wherein the closure means is a body (34) projecting from and integrally fixed to the front side of the delivery plunger and seals the delivery opening (see [0027]) when the delivery plunger is pressed against the front side of the cartridge and wherein the closure .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 4, 21, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Click et al. (US 2014/0269147).  The device of Click was discussed above.  Numerical information concerning dead volume or cross sectional area is not discussed by Click.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) concerning the obviousness of selecting a size.  
Claims 7, 19 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Click et al. (US 2014/0269147) in view of Wenz et al. (US 7,018,089).  The device of Click was discussed above.  Regarding claim 7, Click does not disclose the closure means being a pin.  Wenz teaches pin 24.  It would have been obvious to one of ordinary skill in the art to have utilized a pin as the closure means of Click because [0026] of Click states that the closure means “may include alternate surface configurations".  Regarding claim 19, Click does not disclose a closure on the front side.  Wenz teaches closure (102) for the front side of the delivery opening.  It would have been obvious to one of ordinary skill in the art to have provide a closure as taught by Wenz to prevent leakage or contamination.  Regarding claim 33, Wenz teaches that the closure is a plug (see col. 10, line 20).  Regarding claim 34, the teaching of porous materials by Click in [0026], [0027] and [0029] would have suggested making the closure permeable to gases but not solids to one of ordinary skill in the art.  Regarding claim 35, the closure taught by Wenz has an indentation (see Fig. 8).  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Click et al. (US 2014/0269147).  The device of Click was discussed above.  The statement in [0027] that the closure .   
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments are moot due to the reliance upon Click et al. (US 2014/0269147) for the argued features.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774